Citation Nr: 1704828	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  03-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder and to also include as secondary to military sexual trauma (MST).

2.  Entitlement to an evaluation in excess of 30 percent for chronic bronchitis.

3.  Entitlement to an evaluation in excess of 10 percent for cervical stenosis at the C5-C6 and C6-C7 prior to November 3, 2015, and in excess of 30 percent thereafter.



REPRESENTATION

Veteran represented by:	Joseph. R. Moore, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2000 and May and December 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and Fort Harrison, Montana.  The Veteran timely appealed the above issues.  The case was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified at a Board hearing in March 2006; a transcript of that hearing is associated with the claims file.

In June 2013, the Board remanded the above issues as well as the propriety of a severance of service connection claim for her cervical spine disability.  During the pendency of that remand, the AOJ restored the Veteran's cervical spine disability as of the date it was previously severed; consequently, the Board considers that claim to be satisfied as the full award of benefits sought on appeal as to that issue have been awarded, and it will no longer be addressed in this decision.  The remaining three issues, as noted above, have been returned to the Board at this time for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2016 statement, the Veteran stated that she wished to withdraw her appeal respecting the issues of increased evaluations for her chronic bronchitis and cervical spine disabilities; the Veteran's representative reiterated the Veteran's desire to withdraw these issues in his December 2016 brief.  

2.  The Veteran reported being sexually assaulted during military service in August 1979; those allegations were investigated at that time.

3.  The investigations ultimately found the Veteran's allegations to be unfounded; the Veteran was extremely intoxicated during the incident and was unable to consent to sexual intercourse at that time.  

4.  The Board finds that the Veteran was sexually assaulted during military service.

5.  The Veteran's PTSD and bipolar disorder are shown to be related to her sexual assault during military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for increased evaluations of the Veteran's chronic bronchitis and cervical stenosis at the C5-C6 and C6-C7 disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for establishing service connection for PTSD and bipolar disorder as due to MST have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Bronchitis and Cervical Spine Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2016).  

In a November 2016 statement, the Veteran stated that she wished to withdraw her appeal of the issues of increased evaluation for her chronic bronchitis and cervical spine disabilities; the Veteran's representative reiterated the Veteran's desire to withdraw these issues in his December 2016 brief.  In light of these statements, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

Service Connection for a Psychiatric Disorder

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish a right to compensation for a present disability, the claimant must show (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit-of-the-doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-80 (1999).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id.; Patton, 12 Vet. App. at 279-80.

Turning to the evidence, the Veteran's enlistment examination demonstrates that she was psychiatrically normal and had no psychiatric complaints on her report of medical history at that time.  Significantly, there is no finding of any personality disorder at that time, despite evidence in her enlistment paperwork of forgery and uttering and concealed weapons charges having been dismissed prior to her enlistment to military service.  Therefore, the Board must find her sound on enlistment as to her psychiatric condition.  See 38 U.S.C.A. § 1111 (West 2014).  

The Veteran's service personnel records demonstrate good to excellent performance reviews in 1978 and 1979; she was promoted to Specialist Four during that time period.  

On August 14, 1979, the Veteran reported that she was raped; she sought medical attention within an hour and a half of the rape, per the Veteran's report at that time.  Evidence of sexual intercourse was evident at that time.  The Veteran was further noted to be extremely intoxicated during that examination.  The Veteran was also noted as being hysterical and crying during the examination.  

The record reflects that two separate CID investigations were conducted; the alleged assailant at that time indicated that the Veteran was extremely intoxicated, although she consented to sexual intercourse.  Eventually, the investigations focused on the Veteran's behavior and clothing choices, as well as her statements.  The CID investigations found the Veteran's allegations of sexual assault to be "unfounded," although no rationale for that decision was noted in the reports.  

Within two days of the Veteran's complaints of sexual assault, she was seen psychiatrically and given a diagnosis of antisocial personality disorder.  Also, the Veteran was brought up on false swearing charges and given two different Article 15s.  It was she was noted that she became belligerent and her performance was declining.  She was recommended for discharge.  Based on the personality disorder diagnosis and her decline in performance, she was separated from service in November 1979, approximately two months after the alleged sexual assault occurred.  

In November 1981, the Veteran was seen at a private hospital after having drunk a beer and taken an unknown quantity of pills.  Depression was diagnosed.  She was also seen psychiatrically in April 1992, at which time bipolar disorder and alcohol abuse were diagnosed.  

The Veteran initially reported to VA that she was sexually harassed and assaulted during her military service at an August 2000 VA psychiatric examination.  At that time, the examiner noted that there was insufficient evidence for a diagnosis of PTSD given the lack of verification of stressors, namely the alleged sexual assaults in service.  The examiner further diagnosed borderline personality disorder, because the personality disorder "best explained" the Veteran's emotional lability rather than a bipolar or PTSD diagnosis.  The examiner additionally noted that the Veteran's personality disorder likely pre-existed military service.  

The Veteran underwent another VA psychiatric examination in March 2003.  The examiner diagnosed bipolar disorder at that time.  He also noted that the diagnosis of PTSD would depend upon whether any of the alleged five rapes took place.  Regarding that aspect, the examiner noted that "an argument on either side" could be made regarding the veracity of the Veteran's allegations.  He noted that the Veteran's service records documented that she had sexual intercourse with a soldier "while she was very intoxicated" and that the assailant stated that she voluntarily took her clothes off and had intercourse.  He did note that the argument could be made that this was not consensual given her level of intoxication.  He also noted that she stuck to her story of being raped, even after being charged with false swearing which lent credibility to her allegations.  On the other hand, the examiner noted that only one of the five rapes alleged was ever investigated and that the investigation found "no substantial evidence that she had been raped."  He also noted that she had been diagnosed as having an antisocial personality disorder at that time, and that antisocial personalities are capable of not being entirely truthful.  He also noted that there was a discrepancy between the names and ranks of the individuals that she had said had raped her, as well as her failure to mention the rape in an examination in 1999.  The examiner ultimately concluded that 

on balance, then, it would appear more likely than not that the alleged five rapes did not take place. . . .  This is not to say that she did not have sexual intercourse with an individual when she was quite intoxicated, and one might be able to make the assertion that this constituted a rape because she was incapacitated by alcohol and thus not able to give consent to intercourse.  

The examiner also concluded that the Veteran's psychiatric conditions were not the result of 

military service, although her Bipolar Disorder may have started in service.  As for her [PTSD], this depends upon whether . . . the alleged rapes took place . . . .  If they did-and one could make the argument that she was raped when intoxicated-then her PTSD is service connected.  If they did not, then her description of her PTSD is not valid.

In a March 2004 VA addendum, the examiner opined that, if she had bipolar disorder, there was nothing in the record to suggest that it developed during her military service.  He noted that she had a long-standing personality disorder that pre-existed military service, including a lengthy legal history as an adolescent.  He also noted that she alleged being raped during service "but these [allegations] have not been supported by records.  Her reported rapes were somewhat inconsistently described in various records."  He concluded that any "currently existing psychiatric problems" cannot be related to her military service.  

The Veteran was additionally seen by private treatment providers in 2004 and 2005, who noted diagnoses of bipolar disorder and PTSD, with a history of sexual trauma.    

Finally, the Board notes that the Veteran underwent a private psychiatric examination with Barbara Center, M.D., in November 2016.  In Dr. Center's December 2016 report, she discussed in detail the above evidence of record, as well as her interview with the Veteran.  Based upon review of the above records and her examination of the Veteran, Dr. Center diagnosed Bipolar disorder and PTSD secondary to military sexual trauma.  Dr. Center's summary and opinion were as follows:  

I had the opportunity to review [the Veteran]'s medical history, service records, lay testimony and interview her personally.  

My assessment of service records, medical records and the interview with [the Veteran] strongly supports that she was the victim of sexual trauma during her military service.  The night of the rape, she was intoxicated to such an extent that she could not have consented despite the assailant's statements to the contrary.  She was clearly traumatized, seeking help right after the event.  The records are consistent in describing her as severely distressed.  The incident was taken seriously by military police who conducted an investigation but it appears that they felt that the assailant's claim that the sexual intercourse was consensual undermined the victim's statements that she had been assaulted.  However, the assailant's report that it was consensual is not consistent with [the Veteran]'s statements, the observations noted in the report or the assailant's own account which described her as "very intoxicated," to the point that she evidenced symptoms of alcohol poisoning.  The statement that she was a pathological liar was not consistent with anything else in [the Veteran]'s history of military performance.  The inappropriate comments about her attire and demeanor, suggesting that she may have subtly invited sexual attention, are not relevant to the question of whether she was sexually assaulted.  Although the investigative report determined that the allegations of rape and sodomy were unfounded, this conclusion is based on a limited and outdated understanding of rape.  This incident would properly be deemed sexual assault.  

Diagnostically, [the Veteran]'s history of current mental status reports best support the presence of two diagnoses, Bipolar Disorder and [PTSD], both of which began during her military service.  She has had episodes of both depression and mania resulting in repeated hospitalizations.  Symptoms of psychosis have also been well-documented in treatment records.  She has required treatment with both antidepressant and antipsychotic medication.  She has also had ongoing symptoms related to her [MST].  From the interview and review of records, it is clear that [MST] has caused the level of ongoing symptoms consistent with [PTSD].  She has had symptoms of nightmares, intrusive thoughts, hypervigilance and ongoing sleep and concentration complaints.  She continues to report these symptoms and her feelings about the sexual trauma.  

[The Veteran] was given several different personality disorder diagnoses in the records.  Her history and presentation does not support these diagnoses.  The initial diagnosis of antisocial personality disorder was made solely based on her description of having significant legal problems in adolescence which are not supported by objective documentation.  She first described this legal history in the aftermath of being sexually assaulted, which was not taken into account during the evaluation.  The "Diagnostic Impression" section of the August 20, 1979 report providing this diagnosis is a listing of the symptoms of antisocial personality disorder symptoms [sic] without any specific supporting clinical documentation for the symptoms listed.  Additionally, later diagnoses suggesting a Cluster B personality disorder such as Borderline or Histrionic Personality Disorder are also not supported.  Her history of self-injurious cutting behaviors was a primary symptom considered related to this diagnosis.  However, this symptom began after her military sexual assault and subsequently stabilized and now is no longer present.  Her symptoms were not consistent with the diagnostic criteria which require that personality disorder symptoms are an enduring pattern that is not better accounted for as a manifestation or consequence of another mental disorder (in this case Bipolar Disorder and [PTSD]).  It is also very relevant that her functioning prior to the [MST] was not consistent with any personality disorder diagnosis and that her interactions with others and performance at her job in the military were considered outstanding in multiple regards. . . . 

In summary, it is my opinion based on my review of [the Veteran]'s medical history, service records, lay testimony and my interview with her that she was raped during her military service and her resulting trauma was compounded by the lack of support and demeaning comments made by certain individuals at the time.  I find that a diagnosis of PTSD is fully supported based on the psychiatric symptoms she exhibited following this assault.  She also experienced onset of another severe and chronic mental illness during service, Bipolar Disorder resulting in psychiatric hospitalizations, suicide attempts and ongoing intermittent suicidal ideation and intermittent symptoms of psychosis.  It is notable that the scope of her treatment has been impacted by her religious beliefs as a Christian Scientist from childhood which do not support the legitimacy of psychiatry.  

Based on the foregoing evidence, the Board finds that the Veteran currently has PTSD due to sexual assault in service.  

The Board has reviewed the records and finds that the evidence of record demonstrates that the Veteran was sexually assaulted during military service.  The Veteran had sexual intercourse while she was extremely intoxicated; at least one VA examiner concedes that "an argument" could be made that this is sexual assault.  Dr. Center opined that this was a sexual assault.  Although the Veteran's description regarding the number of assaults has changed over the course of time, the Board finds that the evidence is at least in equipoise that she was sexually assaulted  

In addition, a diagnosis of bipolar disorder has also been provided.  VA examiners who addressed whether this was related to military service did not find that it began in or was otherwise related to military service; those findings were based on the fact that antisocial personality disorder was diagnosed during service and that the personality disorder symptoms were present, not bipolar disorder, during service.  The examiners did not express the rationale for these findings, particularly in light of the lack of a prior diagnosis and her soundness on entrance into military service.  

In contrast, Dr. Center noted that the Veteran's bipolar disorder began in service and is related to the sexual assault during service.  She further noted the discrepancies in the personality disorder findings, particularly with respect to her performance reviews and psychiatric condition prior to that incident.  The Board finds Dr. Center's opinion places the evidence into equipoise regarding whether bipolar disorder began in service.  

Accordingly, the Board must find that service connection for PTSD and bipolar disorder is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  In so reaching that conclusion, the Board has appropriately applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

The appeal of the issues of increased evaluations for chronic bronchitis and cervical stenosis at the C5-C6 and C6-C7 is dismissed.

Service connection for PTSD and bipolar disorder is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


